DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the amendments to the Claims filed on April 28th, 2021 applicant has amended independent Claim 1 to include the limitations from Claim 10 and the required limitations from intervening claims 7 and 9. Claim 10 was indicated as allowable in the office action mailed on March 4th, 2021. The reasons for allowance, relating to the addition and location of the auxiliary module heat exchanger can be found on page 17 of said office action. Applicant has also amended the claims to overcome the objections and rejections under 112(b) from the previous office action. Claims 1-6 and 8 are now indicated as allowable for the same reasons laid out in the previous office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763